    Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 1 of 32


                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

CITY OF SANTA FE,                     )
                                      )
                  Plaintiff,          )
        v.                            )   Case No. ________________
                                      )
PURDUE PHARMA L.P.; PURDUE PHARMA, )      Action Filed: July 9, 2019
INC.; THE PURDUE FREDERICK COMPANY; )     Action Served: October 31, 2019
PURDUE PHARMACEUTICALS L.P.;          )
                                      )
CEPHALON, INC.; TEVA                  )
PHARMACEUTICAL INDUSTRIES LTD;        )
TEVA PHARMACEUTICALS USA, INC.;       )
JOHNSON & JOHNSON; JANSSEN            )
PHARMACEUTICALS, INC.; ORTHO-         )
MCNEIL-JANSSEN PHARMACEUTICALS,       )
INC. n/k/a JANSSEN PHARMACEUTICALS, )
INC.; JANSSEN PHARMACEUTICA, INC.     )
n/k/a JANSSEN PHARMACEUTICALS, INC.; )
ENDO HEALTH SOLUTIONS INC.; ENDO      )
                                      )
PHARMACEUTICALS INC.; CARDINAL
                                      )
HEALTH INC.; ABBOTT LABORATORIES;
                                      )
KNOLL PHARMACEUTICAL COMPANY;         )
ALLERGAN PLC f/k/a ACTAVIS PLC;       )
ALLERGAN FINANCE LLC f/k/a ACTAVIS,   )
INC. f/k/a WATSON PHARMACEUTICALS,    )
INC.; ALLERGAN SALES LLC; ALLERGAN )
USA, INC.; WATSON LABORATORIES, INC.; )
WATSON PHARMA, INC.; ACTAVIS LLC;     )
ACTAVIS PHARMA, INC. f/k/a ACTAVIS    )
INC.; MCKESSON CORPORATION;           )
MCKESSON MEDICAL SURGICAL INC.;       )
                                      )
CARDINAL HEALTH, INC.; CARDINAL       )
HEALTH 110 LLC; CARDINAL HEALTH 200 )
LLC; CARDINAL HEALTH 414 LLC;         )
AMERISOURCE BERGEN DRUG               )
CORPORATION; MALLINCKRODT LLC;        )
MALLINCKRODT PLC; MALLINCKRODT        )
BRAND PHARMACEUTICALS; COVIDIEN       )
PLC; SPECGX LLC; MCKESSON             )
CORPORATION; ABBVIE, INC.; KNOLL      )
PHARMACEUTCAL COMPANY; CVS            )
HEALTH; WALGREENS BOOTS ALLIANCE )
                                      )
INC. a/k/a WALGREEN CO.; WAL-MART
                                      )
STORES, INC.; JOHN BRAY-MORRIS, M.D.; )
and NICOLE RENEE BRODERSON, N.P.,     )
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 2 of 32


            Defendants.           )
                                  )



        DEFENDANTS ENDO HEALTH SOLUTIONS INC. AND
      ENDO PHARMACEUTICALS INC.’S NOTICE OF REMOVAL
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 3 of 32



        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendants Endo Health Solutions Inc.

and Endo Pharmaceuticals Inc. (collectively, “Endo”) hereby give notice of removal of this

action, captioned City of Santa Fe v. Purdue Pharma L.P. et al., bearing case number D-101-

CV-2019-01809, from the County of Santa Fe First Judicial District Court to the United States

District Court for the District of New Mexico. Pursuant to 28 U.S.C. § 1446(a), Endo provides

the following statement of the grounds for removal:

                                         INTRODUCTION

        1.      This action is one of more than 2,000 related lawsuits filed against manufacturers

and distributors of FDA-approved prescription opioid medications on behalf of state and local

governments relating to alleged harms stemming from abuse of these medications. On December

5, 2017, the Judicial Panel on Multidistrict Litigation created a Multidistrict Litigation (“MDL”)

in the Northern District of Ohio for these actions, i.e., cases in which plaintiffs allege that

“manufacturers of prescription opioid medications overstated the benefits and downplayed the

risks of the use of their opioids and aggressively marketed . . . these drugs to physicians.” In re

Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017).

        2.      The allegations in these cases, and the defendants who are named, are largely

identical. The principal difference between the cases is a rotating cast of non-diverse defendants

joined for the sole purpose of thwarting diversity jurisdiction in an effort to avoid (and

undermine) the MDL. That is the case here.

        3.      Like its predecessors, this action names the usual major manufacturers and

distributors of prescription opioid medications, as well as national pharmacies that fill opioid

medical prescriptions. Since none of these entities is a New Mexico citizen, Plaintiff has tacked

on two unrelated non-diverse medical providers and accused them of criminal drug dealing by




                                                   1
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 4 of 32



prescribing opioid medications to consumers without any legitimate medical purpose. But, as

explained below, the citizenship of the non-diverse medical providers should be ignored because

they are subject to severance under Rule 21 (because they are unnecessary and dispensable parties

under Rule 19 as well as misjoined under Rule 20) and fraudulently misjoined.

        4.      Though any motion to remand would be without merit, all remand questions

should be resolved by the MDL court. As numerous courts in similar opioid-related actions have

recently recognized, judicial economy would be furthered if all removal questions were addressed

by the MDL court following the transfer of this case to the MDL. E.g., Bd. of Cty. Comm’rs of

Seminole Cty. v. Purdue Pharma L.P., No. CIV-18-372-JWL, 2019 WL 1474397, at *2 (E.D.

Okla. Apr. 3, 2019) (“[A] stay . . . allow[s] all pretrial matters in the instant case, including the

remand motion, to be resolved in the MDL.”); City of Alexandria v. Purdue Pharma L.P. et al.,

No. 1:18-cv-01536-CMH-JFA (E.D. Va. Jan. 30, 2019), Dkt. 63 at 4 (“Having a single judge rule

on the remand issues guarantees consistent rulings and prevents duplicative judicial efforts,

promoting judicial efficiency.”); City of Galax v. Purdue Pharma, L.P., No. 7:18-cv-00617, 2019

WL 653010, at *4 (W.D. Va. Feb. 14, 2019) (“[B]oth judicial economy and consistency are

served by allowing a single court—the Opiate MDL court—to address the jurisdictional issues.”).

But to the extent this Court addresses the removal question here, and as discussed more fully

below, there is federal diversity jurisdiction over this case.

                                          BACKGROUND

        5.      On July 9, 2019, Plaintiff filed the Complaint (attached hereto, with the process

papers sent to Endo, as Exhibit 1) in the County of Santa Fe First Judicial District Court, in the

State of New Mexico, against the following defendants:
       Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 5 of 32



               a.     “Manufacturer Defendants” — Endo Pharmaceuticals Inc.; Endo Health

Solutions Inc.; Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company; Purdue

Pharmaceuticals L.P.; Cephalon, Inc.; Teva Pharmaceutical Industries Ltd; Teva Pharmaceuticals

USA, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Abbott Laboratories; Knoll Pharmaceutical Company; Allergan plc

f/k/a Actavis plc; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.;

Allergan Sales, LLC; Allergan USA, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc. f/k/a

Watson Pharma, Inc. (incorrectly named “Actavis Pharma, Inc. f/k/a Actavis, Inc.” in the

Complaint); Actavis LLC; Actavis Pharma, Inc. f/k/a Actavis Inc.; Mallinckrodt LLC;

Mallinckrodt plc; Mallinckrodt Brand Pharmaceuticals; Covidien plc; SpecGx LLC; and AbbVie,

Inc.

               b.     “Distributor Defendants”— Cardinal Health, Inc.; McKesson Corporation;

McKesson Medical Surgical Inc.; Cardinal Health 110 LLC; Cardinal Health 200 LLC; Cardinal

Health 414 LLC; and Amerisource Bergen Drug Corporation.

               c.     “Pharmacy Defendants”— CVS Health; Walgreens Boots Alliance, Inc. ;

and Walmart Inc.1

               d.     “Medical Provider Defendants” — John Bray-Morris, M.D. and Nicole

Renee Broderson, N.P.

       6.      Like many cases previously removed to federal court and transferred to the MDL,

the thrust of this Complaint is that the Manufacturer Defendants engaged in a marketing and

promotional campaign based on misrepresentations about the risks and benefits of FDA-approved

1
 Plaintiff named Wal-Mart Stores, Inc. as a defendant in this action. As of February 1, 2018,
Wal-Mart Stores, Inc. became known as Walmart Inc.
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 6 of 32



prescription opioid medications. (Compl. ¶¶ 11, 60-182.) According to Plaintiff, the

Manufacturer Defendants “cover[ed] up the risk of addiction and overstat[ed] the benefits of using

opioids long-term” (id. ¶ 60) and “blanketed the medical community with [a] misleading and

deceptive misinformation campaign to change the narrative regarding the appropriate use of

opioid medications and increase their profits” (id. ¶ 62). All of the Manufacturer Defendants are

citizens of states or foreign states other than New Mexico.

       7.      As to the Distributor Defendants, Plaintiff alleges that they failed “to comply with

their obligations to report and decline suspicious orders” (id. ¶ 248) and “violated their duties as

licensed wholesale distributors by selling huge quantities of opioids that were diverted from their

lawful, medical purpose” (id. ¶ 220). All of the Distributor Defendants are citizens of states other

than New Mexico.

       8.      As to the Pharmacy Defendants, Plaintiff alleges that they “incentivized employees

with volume-based bonuses for filing prescriptions” for opioid medications (id. ¶ 49) and

“ignored unresolvable red flags and filled prescriptions outside the usual course of practice and

for other than legitimate medical purpose, leading directly to the diversion of millions of pills of”

opioid medications (id. ¶ 3). All of the Pharmacy Defendants are citizens of states other than

New Mexico.

       9.      Plaintiff’s allegations against the Medical Provider Defendants—a medical doctor

and nurse practitioner—center on entirely different alleged conduct. Plaintiff alleges that the

Medical Provider Defendants prescribed opioid medications “for illegitimate and illicit purposes .

. . in derogation of [their] duties under New Mexico law.” (Id. ¶¶ 50-51.) Plaintiff further alleges

that Dr. Bray-Morris “voluntarily surrender[ed] his license to practice medicine . . . based upon

his prescribing of dangerous opioid controlled substances in violation of New Mexico law.” (Id. ¶
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 7 of 32



4.) Plaintiff alleges that Renee Broderson “was convicted in 2017 of unlawfully dispensing

dangerous controlled opioid substances.” (Id.) As a “direct consequence of the actions of the”

Medical Provider Defendants, “the rampant use, overuse, and abuse of opioids has overwhelmed

much of New Mexico, including the City [of Santa Fe] and its residents.” (Id.) Although their

citizenship is not pleaded in the Complaint, the Medical Provider Defendants are the only

Defendants in this action who may be citizens of New Mexico.

       10.     The Complaint asserts four causes of action against “all Defendants” collectively,

although each claim rests almost entirely on conduct involving the Manufacturer Defendants,

Distributor Defendants, or Pharmacy Defendants, on the one hand, and the Medical Provider

Defendants, on the other: (1) public nuisance, (2) negligence and negligence per se, (3) gross

negligence and punitive damages, (4) unjust enrichment. (Id. ¶¶ 348-363, 423-474.) The

Complaint also asserts three causes of action against the Manufacturer Defendants only: (1)

violation of New Mexico’s Racketeering Act (NMSA 1978, § 30-42-6(A), (2) fraudulent

misrepresentation, and (3) negligent misrepresentation. (Id. ¶¶ 364-422.)

       11.     Endo received the Complaint through service on October 31, 2019. Pursuant to 28

U.S.C. § 1446(a), a copy of all process and pleadings received by Endo is attached hereto as

Exhibit 1.

                                 VENUE AND JURISDICTION

       12.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 111, 1391, 1441(a), and

1446(a) because the County of Santa Fe First Judicial District Court, where the Complaint was

filed, is a state court within the District of New Mexico.

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and all properly joined Defendants;
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 8 of 32



(2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other

requirements for removal have been satisfied.

I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN PLAINTIFF
       AND ALL DEFENDANTS EXCEPT THE MEDICAL PROVIDER DEFENDANTS

       14.     There is complete diversity of citizenship here because Plaintiff is a New Mexico

citizen and the Manufacturer Defendants, Distributor Defendants, and Pharmacy Defendants are

citizens of states or foreign states other than New Mexico, see Part I.A infra, and the citizenship

of the Medical Provider Defendants—the only non-diverse Defendants—should be ignored for

purposes of diversity jurisdiction, see Part I.B infra. This is because the Medical Provider

Defendants are subject to severance under Federal Rule of Civil Procedure 21 and the fraudulent

misjoinder doctrine.

       A.      Plaintiff Is Diverse from All Defendants Except the Medical Provider
               Defendants

               1.      Plaintiff Is a New Mexico Citizen

       15.     Plaintiff is a citizen of New Mexico for purposes of diversity jurisdiction. See

Moor v. Alameda Cty., 411 U.S. 693, 721 (1973).

               2.      None of the Manufacturer Defendants, Distributor Defendants, or
                       Pharmacy Defendants Is a Citizen of New Mexico

       16.     For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business . . . .” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every state

in which its partners are citizens. See Americold Realty Tr. v. ConAgra Foods, Inc., 136 S. Ct.

1012, 1015 (2016); Depex Reina 9 P’ship v. Tex. Int’l Petroleum Corp., 897 F.2d 461, 463 (10th

Cir. 1990). A limited liability company is a citizen of every state in which its members are

citizens. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015).
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 9 of 32



       17.     Applying these principles, none of the Manufacturer Defendants, Distributor

Defendants, or Pharmacy Defendants is a citizen of New Mexico.

       18.     Defendant Endo Health Solutions Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Malvern, Pennsylvania. (Compl. ¶ 32.)

       19.     Defendant Endo Pharmaceuticals Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

       20.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of

Delaware, none of whose partners is a citizen of New Mexico. (See id. ¶ 22.) Its partners are

citizens of New York, Connecticut, Delaware, Florida, the British Virgin Islands, and Jersey,

Channel Islands.

       21.     Defendant Purdue Pharma Inc. is a corporation organized under the laws of New

York with its principal place of business in Stamford, Connecticut. (Id.)

       22.     Defendant The Purdue Frederick Company, Inc. is a corporation organized under

the laws of New York with its principal place of business in Stamford, Connecticut. (Id.)

       23.     Defendant Purdue Pharmaceuticals L.P. is a limited partnership organized under

the laws of Delaware, none of whose partners is a citizen of New Mexico.

       24.     Defendant Cephalon, Inc. is a corporation organized under the laws of Delaware

with its principal place of business in Frazer, Pennsylvania. (Id. ¶ 24.)

       25.     Defendant Teva Pharmaceutical Industries Ltd is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. (Id.)

       26.     Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under the

laws of Delaware with its principal place of business in North Wales, Pennsylvania. (Id.)
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 10 of 32



       27.     Defendant Johnson & Johnson is a corporation organized under the laws of New

Jersey with its principal place of business in New Brunswick, New Jersey. (Id. ¶ 26.)

       28.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the laws

of Pennsylvania with its principal place of business in Titusville, New Jersey. (Id.)

       29.     Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of Pennsylvania with its principal

place of business in Titusville, New Jersey. (Id.)

       30.     Defendant Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. is a

corporation organized under the laws of Pennsylvania with its principal place of business in

Titusville, New Jersey. (Id.)

       31.     Defendant Abbott Laboratories is a corporation organized under the laws of

Delaware with its principal place of business in Chicago, Illinois.

       32.     Defendant Knoll Pharmaceutical Company is a New Jersey corporation with its

principal place of business in Parsippany, New Jersey.

       33.     Defendant Allergan plc f/k/a Actavis plc is a public limited company incorporated

in Ireland with its principal place of business in Dublin, Ireland.

       34.     Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc. is a Nevada limited liability company. Its sole member is Allergan W.C.

Holding Inc. f/k/a Actavis W.C. Holding Inc., a Delaware corporation with its principal place of

business in Madison, New Jersey.

       35.     Defendant Allergan Sales, LLC is a Delaware limited liability company. Its two

members are Allergan Holdco US, Inc. and Allergan Holdings, Inc., both Delaware corporations

with their principal place of business in Irvine, California.
     Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 11 of 32



          36.   Defendant Allergan USA, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Irvine, California.

          37.   Defendant Watson Laboratories, Inc. is a corporation organized under the laws of

Nevada with its principal place of business in Parsippany, New Jersey.

          38.   Defendant Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. is a corporation

organized under the laws of Delaware corporation with its principal place of business in New

Jersey.

          39.   Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey. (Id.) Actavis LLC’s sole member is Actavis US

Holding LLC, a limited liability company organized under the laws of Delaware. Actavis US

Holding LLC’s sole member is Watson Laboratories, Inc., a Nevada corporation with its principal

place of business in Parsippany, New Jersey. (See id.)

          40.   Defendant Mallinckrodt LLC is a limited liability company organized under the

laws of Delaware, none of whose members are citizens of New Mexico. Mallinckrodt LLC’s sole

member is Mallinckrodt Enterprises LLC. Mallinckrodt Enterprises LLC is a limited liability

corporation organized under the laws of Delaware. Mallinckrodt Enterprises LLC’s members are

Mallinckrodt Equinox Finance, Inc., a corporation organized under the laws of Delaware with its

principal place of business in Missouri; Ludlow Corporation, a corporation organized under the

laws of Massachusetts with its principal place of business in Missouri; and Mallinckrodt ARD

Finance LLC. Mallinckrodt ARD Finance LLC’s sole member, Mallinckrodt Enterprise

Holdings, Inc., is a corporation organized under the laws of California with its principal place of

business in Missouri.
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 12 of 32



       41.     Defendant Mallinckrodt plc is an Irish public limited company headquartered in

Staines-Upon-Thames, Surrey, United Kingdom.

       42.     Defendant Mallinckrodt Brand Pharmaceuticals is a corporation organized under

the laws of Delaware with its principal place of business in Missouri.

       43.     Defendant Covidien plc is a public limited corporation organized under the laws of

Ireland with its principal place of business in Ireland.

       44.     Defendant SpecGX LLC is a limited liability company organized under the laws of

Delaware, none of whose members are citizens of New Mexico. SpecGx LLC’s sole member is

Mallinckrodt LLC, whose citizenship is pleaded above.

       45.     Defendant AbbVie, Inc. is a corporation organized under the laws of Delaware

with its principal place of business in North Chicago, Illinois.

       46.     Defendant Cardinal Health, Inc. is a corporation organized under the laws of Ohio

with its principal place of business in Dublin, Ohio. (Id. ¶ 38.)

       47.     Defendant McKesson Corporation is a corporation organized under the laws of

Delaware with its principal place of business in Texas.

       48.     Defendant McKesson Medical Surgical Inc. is a corporation organized under the

laws of Virginia with its principal place of business in Virginia.

       49.     Defendant Cardinal Health 110 LLC is a limited liability company organized

under the laws of Delaware with its principal place of business in Dublin, Ohio. Its sole member

is Cardinal Health, Inc., a corporation organized under the laws of Ohio with its principal place of

business in Ohio.

       50.     Defendant Cardinal Health 200 LLC is a limited liability company organized

under the laws of Delaware with its principal place of business in Dublin, Ohio. Its sole member
       Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 13 of 32



is Allegiance Corporation, a corporation organized under the laws of Delaware with its principal

place of business in Ohio.

        51.    Defendant Cardinal Health 414 LLC is a limited liability company organized

under the laws of Delaware with its principal place of business in Dublin, Ohio. Its sole member

is Cardinal Health 100, Inc., a corporation organized under the laws of Delaware with its principal

place of business in Ohio.

        52.    Defendant AmerisourceBergen Drug Corporation is a corporation organized under

the laws of Delaware with its principal place of business in Chesterbrook, Pennsylvania. (Id. ¶

38.)

        53.    Defendant CVS Health is a corporation organized under the laws of Delaware with

its principal place of business in Rhode Island. (Id. ¶ 43.)

        54.    Defendant Walgreens Boots Alliance, Inc. is a corporation organized under the

laws of Delaware with its principal place of business in Illinois. (Id. ¶ 42.)

        55.    Defendant Walmart Inc. is a corporation organized under the laws of Delaware

with its principal place of business in Arkansas. (Id. ¶ 43.)

        56.    Accordingly, all of the Manufacturer Defendants, Distributor Defendants, and

Pharmacy Defendants are citizens of states or foreign states other than New Mexico.

        B.     The Citizenship of the Medical Provider Defendants Should Be Ignored

               1.      The Medical Provider Defendants Should Be Severed Under Rule 21

        57.    Even where the face of a complaint shows a lack of complete diversity, removal

based on diversity jurisdiction is nonetheless proper if the claims against the non-diverse

defendants are severable under Federal Rule of Civil Procedure 21. Defendants are severable

under Rule 21 if they are either unnecessary or dispensable under Rule 19, or if the claims against
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 14 of 32



them are sufficiently distinct from claims against other defendants under Rule 20. Here, the

Medical Provider Defendants should be severed on both grounds, each of which preserves

diversity jurisdiction as to the Manufacturer Defendants, Distributor Defendants, and Pharmacy

Defendants.

       58.     “[I]t is well-settled that Rule 21 invests district courts with authority to allow a

dispensable nondiverse party to be dropped at any time [to preserve diversity jurisdiction.]”

Lenon v. St. Paul Mercury Ins. Co., 136 F.3d 1365, 1371 (10th Cir. 1998) (alterations in original)

(quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989)). Courts in this

Circuit thus have held that “[w]hen a non-diverse defendant threatens to destroy federal

jurisdiction in a given case, the court can sever and dismiss that defendant without necessarily

dismissing the entire case.” Brin v. ACI Motor Freight, Inc., No. 13-cv-02035-RBJ, 2014 WL

1664889, at *2 (D. Colo. Apr. 23, 2014) (citing Fed. R. Civ. P. 21); Jones v. Masterson, No. 17-

cv-00188-RBJ, 2017 WL 2532044, at *2-3 (D. Colo. June 12, 2017) (severing claims against non-

diverse, dispensable defendant, and denying plaintiff’s remand motion as to claims asserted

against diverse defendant).

       59.     In deciding remand motions, courts have repeatedly severed non-diverse

defendants under Rule 21 to perfect diversity jurisdiction over diverse defendants in analogous

circumstances. Joseph v. Baxter International, Inc., 614 F. Supp. 2d 868 (N.D. Ohio 2009), is

particularly instructive. There, the plaintiffs, citizens of Louisiana, brought a products liability

action against the out-of-state manufacturer of the drug Heparin. Id. at 870. Before the case was

removed, the plaintiffs amended their complaint to add as defendants various non-diverse

healthcare providers, alleging that they engaged in “negligent acts and omissions in the
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 15 of 32



administration of Heparin.” Id. at 871. Despite the addition of these non-diverse healthcare

provider defendants, the district court denied remand as to the diverse manufacturer defendant.

         60.   The court reasoned that the healthcare provider defendants were “not necessary

parties as the resolution of a claim against them would not necessarily resolve the [plaintiffs’]

claim against [the manufacturer]” because the medical malpractice claims against the healthcare

providers “differ from the [plaintiffs’] products liability claim” against the manufacturer. Id. at

872. And, the court explained, the healthcare provider defendants were dispensable because the

plaintiffs “retain an adequate remedy against the Healthcare Defendants as they can proceed with

their claims in state court.” Id. at 873. Given the separate factual basis for plaintiffs’ medical

malpractice claims against the healthcare providers, the court found that it could “sever them from

the claims against [the manufacturer], and in doing so, perfect diversity jurisdiction over [the

manufacturer].” Id. at 874.

         61.   Numerous other courts have followed the same approach. See, e.g., Sullivan v.

Calvert Mem’l Hosp., 117 F. Supp. 3d 702, 705-07 (D. Md. 2015); Cooke-Bates v. Bayer Corp.,

No. 3:10-cv-261, 2010 WL 3984830, at *4 (E.D. Va. Oct. 8, 2010); Mayfield v. London Women’s

Care, PLLC, No. 15-19-DLB, 2015 WL 3440492, at *5 (E.D. Ky. May 28, 2015); McElroy v.

Hamilton Cty. Bd. of Educ., No. 1:12-cv-297, 2012 WL 12871469, at *2-3 (E.D. Tenn. Dec. 20,

2012).

         62.   Under a straightforward application of Rule 21, this Court should sever the

Medical Provider Defendants as unnecessary and dispensable to perfect diversity jurisdiction.

Alleged joint tortfeasors like the Medical Provider Defendants are unnecessary parties as a matter

of settled law. See Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990) (holding that joint tortfeasors

are not necessary parties under Rule 19); Brin, 2014 WL 1664889, at *4 (“Because Mr. Stiefvater,
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 16 of 32



as a party with potential several liability arising out of this car accident, is not a required party

under . . . Rule 19 . . . [h]e is dismissed . . . in order to preserve diversity.”); Multimedia Games,

Inc. v. WLGC Acquisition Corp., 214 F. Supp. 2d 1131, 1142 (N.D. Okla. 2001) (“It is a well-

settled rule that a joint tortfeasor is not a necessary party under Rule 19(a) to an action against

another party with similar liability.”).

        63.     Moreover, just like Baxter (and many other cases), in which the plaintiff’s claims

against the diverse defendants and non-diverse defendants were factually distinct, here Plaintiff’s

claims against the Manufacturer Defendants, Distributor Defendants, and Pharmacy Defendants

are distinct from those against the Medical Provider Defendants. Specifically, Plaintiff alleges

that the Manufacturer Defendants misrepresented the risks of FDA-approved prescription opioid

medications in marketing and promoting the medications. (Compl. ¶¶ 11, 60-182.) Plaintiff

alleges that the Distributor Defendants failed to report and decline suspicious orders. (Id. ¶ 248.)

And Plaintiff alleges that the Pharmacy Defendants ignored red flags in filling prescriptions. (Id.

¶¶ 3, 49.) By contrast, Plaintiff’s allegations against the Medical Provider Defendants do not

relate to marketing or promotion of opioid medications, or to filling orders or prescriptions for

opioid medications. Instead, Plaintiff alleges that the Medical Provider Defendants prescribed

opioid medications “for illegitimate and illicit purposes . . . in derogation of [their] duties under

New Mexico law” (id. ¶¶ 50-51), for which they have surrendered their medical license or have

been convicted of unlawfully dispensing medication (id. ¶ 4). The lack of overlap between the

factual allegations against the Medical Provider Defendants and the remaining defendants renders

the Medical Provider Defendants unnecessary and dispensable under Rule 19.

        64.     Beyond Rule 19, the claims against the Medical Provider Defendants are also

misjoined under Rule 20, which provides a distinct basis for severance. Rule 21 permits
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 17 of 32



severance of claims against the Medical Provider Defendants that do not “aris[e] out of the same

transaction, occurrence, or series of transactions or occurrences” as the claims against the

remaining defendants. Fed. R. Civ. P. 20(a)(1)(A); see Loeffelbein v. Milberg Weiss Bershad

Hynes & Lerach, LLP, No. Civ.A. 02-2435-CM, 2003 WL 21313957, at *5 (D. Kan. May 23,

2003) (“Rule 21 is a mechanism for correcting . . . the misjoinder . . . of parties or claims” which

“arises when the claims and parties fail to satisfy any of the conditions of permissive joinder

under Rule 20(a).”) (citation omitted). Courts have repeatedly denied remand as to diverse

defendants and severed claims against non-diverse defendants where the claims against the non-

diverse defendants arose from different transactions or occurrences.2 Because of the distinct

factual underpinnings of the claims against the different sets of defendants here, these claims

cannot properly be joined together.

       65.     Severance is particularly appropriate here because it will enable the diverse parties

to benefit from the significant efficiencies stemming from participation in coordinated MDL

proceedings in the Northern District of Ohio. Courts across the country have repeatedly

recognized the importance of these efficiencies in severing non-diverse defendants to perfect

diversity jurisdiction. E.g., Sullivan, 117 F. Supp. 3d at 707 (“Severance is particularly

appropriate in this case because it would allow for the transfer of [plaintiff’s] claims against the

[diverse manufacturer] to Multi-District Litigation.”); Sutton, 251 F.R.D. at 505 (“Plaintiffs’

claims against the [non-diverse] Defendants are severed and remanded pursuant to Rule 21 . . . so

as to preserve the removing Defendants’ right to removal in the remaining multidistrict action and


2
 See, e.g., Loeffelbein, 2003 WL 21313957, at *6; Sutton v. Davol, Inc., 251 F.R.D. 500, 502-05
(E.D. Cal. 2008); Greene v. Wyeth, 344 F. Supp. 2d 674, 683-84 (D. Nev. 2004); Westley v.
Progressive Specialty Ins. Co., No. 14-1410, 2014 WL 4489620, at *6-7 (E.D. La. Sept. 10,
2014); Anderson v. State Farm Mut. Auto. Ins. Co., No. 4:08CV345-RH/WCS, 2008 WL
11366408, at *3 (N.D. Fla. Nov. 10, 2008); DirecTV, Inc. v. Beecher, 296 F. Supp. 2d 937, 945
(S.D. Ind. 2003); Randleel v. Pizza Hut of Am., Inc., 182 F.R.D. 542, 543 (N.D. Ill. 1998).
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 18 of 32



preserve the interests of judicial expediency and justice so that all pre-trial discovery on the

products liability case can be coordinated in a single forum.”); Baxter, 614 F. Supp. 2d at 873

(“[P]laintiffs will benefit from the MDL process: they will not bear the burden of having to

engage on their own, and at their sole expense, in discovery vis-à-vis [the diverse

manufacturer].”); Mayfield, 2015 WL 3440492, at *5 (“[I]f the surviving federal claims are

transferred to the Ethicon MDL, the prospect of dual litigation has undeniable upside.”).

        66.     As one court explained in materially identical circumstances, “[t]he Court’s

decision to sever . . . [the non-diverse healthcare provider] will not greatly prejudice [plaintiff],

but failure to do so could subject [the diverse manufacturer defendant] to considerable prejudice.

[Plaintiff] will be forced to pursue two separate suits, but it will not alone bear the administrative

and financial burdens of pursuing its claim against [the manufacturer] in the MDL proceedings.

For its part, [the manufacturer] could be exposed to numerous related suits if courts considering

suits similar to this one refused to sever claims against [the manufacturer] from those against the

providers that prescribed [the drug].” Cooke-Bates, 2010 WL 3984830, at *4 (internal citations

omitted).

        67.     That Plaintiff asserts some causes of action against all Defendants collectively

changes nothing. Severance is appropriate because the factual basis for Plaintiff’s claims against

the Manufacturer Defendants (alleged misrepresentations in promoting opioid medications),

Distributor Defendants (alleged failure to report suspicious orders), and Pharmacy Defendants

(alleged failure to halt suspicious prescriptions) is separate and distinct from the factual basis

giving rise to Plaintiff’s claims against the Medical Provider Defendants (alleged prescribing of

medications without any legitimate medical purpose). See Loeffelbein, 2003 WL 21313957, at *6

(“While plaintiffs do not distinguish between each of the defendants in the individual counts of
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 19 of 32



the petition, the counts clearly arise from two different sets of facts.”); Nelson v. Aim Advisors,

Inc., No. 01-CV-0282-MJR, 2002 WL 442189, at *3 (S.D. Ill. Mar. 8, 2002) (“Although

Plaintiffs’ claims against all Defendants are pled under the same legal theory, it is only in this

abstract sense that Plaintiffs’ claims share anything in common . . . [and] does not mean that there

are common issues of law and fact sufficient to satisfy Rule 20(a).”). If Plaintiff wants to pursue

claims against the Medical Provider Defendants, Plaintiff has an “adequate remedy . . . in state

court.” Baxter, 614 F. Supp. 2d at 873.

               2.      The Medical Provider Defendants Are Also Fraudulently Misjoined

       68.     As an alternative to severance under Rule 21, the citizenship of the Medical

Provider Defendants should be ignored for purposes of diversity jurisdiction under the fraudulent

misjoinder doctrine. Fraudulent misjoinder, sometimes called procedural misjoinder, “occurs

when a plaintiff sues a diverse defendant in state court and joins a non-diverse or in-state

defendant even though the plaintiff has no reasonable procedural basis to join such defendants in

one action.” Lafalier v. State Farm Fire & Cas. Co., 391 F. App’x 732, 739 (10th Cir. Aug. 19,

2010) (internal quotation marks and citation omitted); see also Tapscott v. MS Dealer Serv. Corp.,

77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v. Office Depot, Inc.,

204 F.3d 1069 (11th Cir. 2000).

       69.     This Court has “adopt[ed] the procedural misjoinder doctrine” in cases where, as

here, “the allegedly procedurally misjoined nondiverse defendant is also a citizen of the state in

which the plaintiff brought the state court action.” Flores-Duenas v. Briones, No. CIV 13-0660

JB/CG, 2013 WL 6503537, at *24 (D.N.M. Dec. 1, 2013) (adopting procedural misjoinder

doctrine but concluding that claims there were not misjoined). Moreover, in applying the

procedural misjoinder doctrine, this Court has “reject[ed]” a standard that requires a showing of
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 20 of 32



egregious misjoinder and held that “the proper standard is simply whether the parties are

improperly joined.” Id. at *37; Ullman v. Safeway Ins. Co., 995 F. Supp. 2d 1196, 1235 (D.N.M.

2013) (accepting Flores-Duenas standard for procedural misjoinder but finding claims were not

misjoined). As explained above, Plaintiff’s claims against the Medical Provider Defendants arise

from different transactions or occurrences than, and are thus misjoined with, the claims against

the Manufacturer, Distributor, and Pharmacy Defendants.

       70.     Notably, in opioid-related cases like this one, federal district courts recently relied

on the fraudulent misjoinder doctrine to ignore the citizenship of non-diverse defendants and deny

remand based on diversity jurisdiction. See Cty. Comm’n of McDowell Cty. v. McKesson Corp.,

263 F. Supp. 3d 639, 647 (S.D. W. Va. 2017); City of Huntington v. AmerisourceBergen Drug

Corp., Civ. A. No. 3:17-01362, 2017 WL 3317300, at *4-5 (S.D. W. Va. Aug. 3, 2017).

       71.     Even if the Court finds that the Medical Provider Defendants are not subject to

severance under Rule 21, it should find the claims against them misjoined under the fraudulent

misjoinder doctrine.

       72.     In sum, because Plaintiff is a citizen of New Mexico, and because none of the

properly joined Defendants is a citizen of New Mexico, there is complete diversity of citizenship.

See 28 U.S.C. § 1332(a).

II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       73.     “[A] defendant’s notice of removal need include only a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

Co. v. Owens, 135 S. Ct. 547, 554 (2014). In determining whether the amount in controversy is

satisfied, the Court may consider compensatory and statutory damages, as well as punitive
       Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 21 of 32



damages. See Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1217-18 (10th

Cir. 2003).

        74.     As a result of the Manufacturer Defendants’ alleged conduct, Plaintiff contends

that it has incurred “extraordinary costs and losses” (Compl. ¶ 342) including “$212,000 . . . on

opioid overdose patients” and “$23,755 on naloxone” (id. ¶ 362). Plaintiff also alleges it has

spent “$1,251,000 in Children Youth Commission and Human Services Committee funding . . . to

provide opioid education, opiate use prevention services, and treatment for youth and adults,

which expenditure has been necessitated by the actions of defendants.” (Id. ¶ 363.) Plaintiff

further alleges that it has spent $4.2 million on a police department program targeting those “who

cause property crime offenses due to their opioid use.” (Id. ¶ 364.) Plaintiff seeks “compensatory

damages in an amount sufficient to . . . compensate for all damages,” as well as treble and

punitive damages. (Id. Prayer for Relief ¶¶ e-g.) Plaintiff also seeks disgorgement of Defendants’

opioid-related revenues (id. Prayer for Relief ¶ h), which Plaintiff alleges total in the billions (id. ¶

1). It is thus clear that the alleged amount in controversy exceeds $75,000, exclusive of interest

and costs.

III.    ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

        A.      This Notice of Removal Is Timely

        75.     This Notice of Removal is timely filed. Endo received the Complaint through

service on October 31, 2019. Because Endo filed the Notice of Removal on November 26, 2019,

removal is timely. See 28 U.S.C. § 1446(b)(1); Fed. R. Civ. P. 6(a)(1)(C).
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 22 of 32



        B.      All Properly Joined And Served Defendants Consent to Removal

        76.     For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.

        77.     The following properly served Defendants consent to removal, as indicated by

their signing below: Cephalon, Inc.; Teva Pharmaceuticals USA, Inc.; Johnson & Johnson;

Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Allergan

Sales, LLC; Allergan USA, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc. f/k/a Watson

Pharma, Inc.; Actavis LLC; Mallinckrodt LLC; Mallinckrodt Brand Pharmaceuticals; SpecGx

LLC; Cardinal Health, Inc.; McKesson Corporation; McKesson Medical Surgical Inc.; Cardinal

Health 110 LLC; Cardinal Health 200 LLC; Cardinal Health 414 LLC; Amerisource Bergen Drug

Corporation; CVS Health; Walgreens Boots Alliance, Inc.; and Walmart Inc. The Defendants

listed in this paragraph expressly reserve, and do not waive, all defenses, including personal

jurisdiction.

        78.     The following Defendants have not been properly served, and thus their consent to

removal is not required: Abbott Laboratories; Allergan plc f/k/a Actavis plc; Allergan Finance,

LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.3; AbbVie, Inc.; Knoll Pharmaceutical

Company; Mallinckrodt plc4; and Teva Pharmaceutical Industries Ltd.5 Nevertheless, they




3
  Allergan plc, an Irish corporation, and Allergan Finance, LLC dispute that they have been
served but nevertheless consent to removal out of an abundance of caution and expressly reserve
all rights and defenses including those related to personal jurisdiction and service of process.
4
  Mallinckrodt plc, an Irish public limited company, has not been served but nevertheless joins
this removal out of an abundance of caution and expressly reserves all rights and defenses
including those related to personal jurisdiction and service of process.
      Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 23 of 32



consent to removal. The Defendants listed in this paragraph expressly reserve, and do not waive,

all defenses related to service of process and personal jurisdiction.

       79.     On information and belief, the following Defendants have not been properly

served, and thus their consent to removal is not required: Purdue Pharma L.P.; Purdue Pharma

Inc.; The Purdue Frederick Company; Purdue Pharmaceuticals L.P; and Covidien plc.

       80.     The Medical Provider Defendants are not properly joined in this action, and thus

their consent to removal is not required.

       81.     By filing this Notice of Removal, neither Endo nor any other Defendant waives

any defense that may be available to them and reserves all such defenses. If any question arises as

to the propriety of the removal to this Court, Endo requests the opportunity to present a brief and

oral argument in support of its position that this case has been properly removed.

                                            CONCLUSION

       WHEREFORE, Endo hereby removes this action from the County of Santa Fe First

Judicial District Court to the United States District Court for the District of New Mexico.



DATED: November 26, 2019                                       /s/ John B. Pound
                                                               John B. Pound (N.M. Bar No. 2101)
                                                               JOHN B. POUND LLC
                                                               505 Don Gaspar
                                                               Santa Fe, NM 87505
                                                               (505) 983-8060
                                                               jbpsfnm@gmail.com
                                                               John Lombardo*
                                                               ARNOLD & PORTER KAYE
                                                               SCHOLER LLP
                                                               777 S. Figueroa Street
                                                               44th Floor
                                                               Los Angeles, CA 90017
5
  Teva Pharmaceutical Industries Ltd. (“Teva Ltd”) is a foreign company and it is not subject to
personal jurisdiction in the United States. Teva Ltd. expressly reserves all defenses, including
those related to personal jurisdiction and service of process.
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 24 of 32



                                         (213) 243-4000
                                         John.Lombardo@arnoldporter.com

                                         Attorneys for Defendants
                                         ENDO PHARMACEUTICALS INC.
                                         and ENDO HEALTH SOLUTIONS
                                         INC.

                                         * denotes national counsel who will
                                         seek pro hac vice admission
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 25 of 32



                              WRITTEN CONSENT OF OTHER
                              DEFENDANTS
                              Consent to removal on behalf of Defendants
                              TEVA PHARMACEUTICALS USA, INC.;
                              CEPHALON, INC.; WATSON LABORATORIES,
                              INC.; ACTAVIS LLC; and ACTAVIS PHARMA,
                              INC. F/K/A WATSON PHARMA, INC.:


                              /s/ Eric M. Sommer
                              Eric M. Sommer
                              SOMMER UDALL HARDWICK & JONES, P.A.
                              P.O. Box 1984
                              Santa Fe, NM 87504-1984
                              (505) 982-4676
                              ems@sommerudall.com

                              Nancy L. Patterson*
                              MORGAN, LEWIS & BOCKIUS LLP
                              1000 Louisiana Street, Suite 4000
                              Houston, Texas 77002
                              (713) 890-5000
                              nancy.patterson@morganlewis.com

                              Steven A. Reed*
                              MORGAN, LEWIS & BOCKIUS LLP
                              1701 Market Street
                              Philadelphia, PA 19103
                              (215) 963-5000
                              steven.reed@morganlewis.com

                              Brian M. Ercole*
                              MORGAN, LEWIS & BOCKIUS LLP
                              200 S. Biscayne Blvd., Suite 5300
                              Miami, FL 33131-2339
                              (305) 415-3416
                              brian.ercole@morganlewis.com

                              * denotes national counsel who will seek pro hac
                              vice admission
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 26 of 32



                              Consent to removal on behalf of Defendants
                              JOHNSON & JOHNSON; JANSSEN
                              PHARMACEUTICALS, INC.; ORTHO-MCNEIL-
                              JANSSEN PHARMACEUTICALS, INC. N/K/A
                              JANSSEN PHARMACEUTICALS, INC.; and
                              JANSSEN PHARMACEUTICA, INC. N/K/A
                              JANSSEN PHARMACEUTICALS, INC.:

                              /s/ Charles C. Lifland*
                              Charles C. Lifland*
                              O’MELVENY & MYERS LLP
                              400 S. Hope Street
                              Los Angeles, CA 90071
                              (213) 430-6000
                              clifland@omm.com


                              * denotes national counsel who will seek pro hac
                              vice admission

                              Consent to removal on behalf of Defendants
                              MALLINCKRODT LLC, SPECGX LLC,
                              MALLINCKRODT BRAND
                              PHARMACEUTICALS INC.

                              By: /s/ Meghan D. Stanford
                              Meghan D. Stanford
                              JACKSON LOMAN STANFORD & DOWNEY,
                              P.C.
                              201 Third Street NW, Suite 1500
                              Albuquerque, New Mexico 87102
                              (505) 767-0577
                              Meghan@JacksonLomanLaw.com

                              Consent to removal on behalf of Defendants
                              ALLERGAN SALES, LLC and ALLERGAN USA,
                              INC.:

                              /s/ Donna Welch, P.C.*
                              Donna Welch, P.C.*
                              Martin L. Roth*
                              Timothy Knapp*
                              KIRKLAND & ELLIS LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              donna.welch@kirkland.com
                              martin.roth@kirkland.com
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 27 of 32



                              timothy.knapp@kirkland.com

                              Jennifer G. Levy, P.C.*
                              KIRKLAND & ELLIS LLP
                              1301 Pennsylvania Avenue, NW
                              Washington, DC 20004
                              jennifer.levy@kirkland.com

                              * denotes national counsel who will seek pro hac
                              vice admission

                              Consent to removal on behalf of Defendant
                              AMERISOURCEBERGEN DRUG
                              CORPORATION:

                              /s/ Justin D. Rodriguez
                              Douglas A. Baker
                              Justin D. Rodriguez
                              ATKINSON, BAKER & RODRIQUEZ, P.C.
                              201 Third St. NW, Suite 1850
                              Albuquerque, NM 87102
                              (505) 764-8111
                              dbaker@abrfirm.com
                              jrodriguez@abrfirm.com

                              Consent to removal on behalf of Defendants
                              CARDINAL HEALTH, INC., CARDINAL
                              HEALTH 110 LLC, CARDINAL HEALTH 200
                              LLC, CARDINAL HEALTH 414 LLC:

                              /s/ Andrew G. Schultz
                              Andrew G. Schultz
                              RODEY, DICKASON, SLOAN, AKIN & ROBB,
                              P.A.
                              P.O. Box 1888
                              Albuquerque, New Mexico 87103
                              (505) 765-5900
                              aschultz@rodey.com

                              Consent to removal on behalf of Defendants
                              MCKESSON CORPORATION and MCKESSON
                              MEDICAL SURGICAL INC.:

                              /s/ Larry D. Maldegen
                              Larry D. Maldegen
                              Michael J. Moffett
                              MALDEGEN, TEMPLEMAN & INDALL, LLP
                              1440 S. St. Francis Dr., Suite B
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 28 of 32



                              Santa Fe, NM 87505
                              (505) 982-4611
                              lmaldegen@cmtisantafe.com
                              mmoffett@cmtisantafe.com

                              Nathan Shafroth
                              COVINGTON & BURLING LLP
                              SalesForce Tower
                              415 Mission Street, 54th Floor
                              San Francisco, CA 94105
                              (415) 591-6000
                              nshafroth@cov.com

                              Consent to removal on behalf of Defendant CVS
                              HEALTH CORPORATION:

                              /s/ Sean Olivas
                              Sean Olivas
                              KELEHER & McLEOD, P.A.
                              201 Third Street NW, 12th Floor
                              Albuquerque, NM 87102
                              Telephone: (505) 346-4646
                              Facsimile: (505) 346-1370
                              so@keleher-law.com

                              Consent to removal on behalf of Defendant
                              WALGREENS BOOTS ALLIANCE, INC.:

                              /s/ Mark T. Baker
                              Mark T. Baker
                              PEIFER, HANSON & MULLINS, P.A.
                              Post Office Box 25245
                              Albuquerque, New Mexico 87125-5245
                              Tel: (505) 247-4800
                              Fax: (505) 243-6458
                              Email: mbaker@peiferlaw.com

                              Lester C. Houtz*
                              Alex J. Harris*
                              BARLIT BECK LLP
                              1801 Wewatta Street, Suite 1200
                              Denver, CO 80202
                              Tel: 303.592.3100
                              Fax: 303.592.3140
                              les.houtz@bartlitbeck.com
                              alex.harris@bartlitbeck.com
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 29 of 32



                              *denotes national counsel who will seek pro hac
                              vice admission

                              Consent to removal on behalf of Defendant
                              WALMART INC:

                              /s/ H. Brook Laskey
                              H. Brook Laskey
                              Harvey Fruman
                              MCCOY LEAVITT LASKEY LLC
                              317 Commercial St. NE, Suite 200
                              Albuquerque, NM 87102
                              (505) 246-0455
                              (262) 522-7020
                              blaskey@mlllaw.com
                              hfruman@mlllaw.com
       Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 30 of 32




                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 26th day of November, 2019, a copy of the foregoing

 was filed with the Clerk of Court through the CM/ECF system, which will send a notice of electronic

 filing to all counsel of record.

Pia Salazar                                           Eric M. Sommer
Patrick Sullivan                                      SOMMER UDALL HARDWICK & JONES, P.A.
SALAZAR, SULLIVAN & JASIONOWSKI                       P.O. Box 1984
100 Gold Avenue SW, Suite 201                         Santa Fe, NM 87504-1984
Albuquerque, NM 87102
                                                      Nancy L. Patterson
Matthew R. McCarley                                   MORGAN, LEWIS & BOCKIUS LLP
FEARS NACHAWATI, PLLC                                 1000 Louisiana Street, Suite 4000
5473 Blair Road                                       Houston, TX 77002
Dallas, TX 75231
                                                      Steven A. Reed
Matthew S. Daniel                                     MORGAN, LEWIS & BOCKIUS LLP
FERRER POIROT & WANSBROUGH                            1701 Market Street
2603 Oak Lawn Avenue, Suite 300                       Philadelphia, PA 19103
Dallas, TX 75219
                                                      Brian M. Ercole
Counsel for Plaintiff                                 MORGAN, LEWIS & BOCKIUS LLP
                                                      200 S. Biscayne Blvd., Suite 5300
                                                      Miami, FL 33131-2339

                                                      Counsel for Defendants Teva Pharmaceuticals USA, INC.;
                                                      Cephalon, Inc.; Watson Laboratories, Inc.; Actavis LLC;
                                                      and Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.

                                                      Charles C. Lifland
                                                      O’MELVENY & MYERS LLP
                                                      400 S. Hope Street
                                                      Los Angeles, CA 90071

                                                      Counsel for Defendants Johnson & Johnson; Janssen
                                                      Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
                                                      Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.;
                                                      and Janssen Pharmaceutica, Inc. n/k/a Janssen
                                                      Pharmaceuticals, Inc.
Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 31 of 32



                                     Meghan D. Stanford
                                     JACKSON LOMAN STANFORD & DOWNEY, P.C.
                                     201 Third Street NW, Suite 1500
                                     Albuquerque, NM 87102

                                     Counsel for Defendants Mallinckrodt LLC; SpecGX LLC;
                                     and Mallinckrodt Brand Pharmaceuticals Inc.

                                     Donna Welch, P.C.
                                     Martin L. Roth
                                     Timothy Knapp
                                     KIRKLAND & ELLIS LLP
                                     300 North LaSalle
                                     Chicago, IL 60654

                                     Jennifer G. Levy, P.C.
                                     KIRKLAND & ELLIS LLP
                                     1301 Pennsylvania Avenue, NW
                                     Washington, DC 20004

                                     Counsel for Defendants Allergan Sales, LLC; and Allergan
                                     USA, Inc.

                                     Douglas A. Baker
                                     Justin D. Rodriguez
                                     ATKINSON, BAKER & RODRIQUEZ, P.C.
                                     201 Third St. NW, Suite 1850
                                     Albuquerque, NM 87102

                                     Counsel for Defendant AmerisourceBergen Drug
                                     Corporation

                                     Andrew G. Schultz
                                     RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.
                                     P.O. Box 1888
                                     Albuquerque, NM 87103

                                     Counsel for Defendants Cardinal Health, Inc.; Cardinal
                                     Health 110 LLC; Cardinal Health 200 LLC; and Cardinal
                                     Health 414 LLC

                                     Larry D. Maldegen
                                     Michael J. Moffett
                                     MALDEGEN, TEMPLEMAN & INDALL, LLP
                                     1440 S. St. Francis Dr., Suite B
                                     Santa Fe, NM 87505

                                     Nathan Shafroth
                                     COVINGTON & BURLING LLP
                                     SalesForce Tower
                                     415 Mission Street, 54th Floor



                                29
     Case 1:19-cv-01105-GBW-JHR Document 1 Filed 11/26/19 Page 32 of 32



                                                    San Francisco, CA 94105

                                                    Counsel for Defendants McKesson Corporation and
                                                    McKesson Medical Surgical Inc.

                                                    Sean Olivas
                                                    KELEHER & McLEOD, P.A.
                                                    201 Third Street NW, 12th Floor
                                                    Albuquerque, NM 87102

                                                    Counsel for Defendant CVS Health Corporation

                                                    Mark T. Baker
                                                    PEIFER, HANSON & MULLINS, P.A.
                                                    Post Office Box 25245
                                                    Albuquerque, NM 87125-5245

                                                    Lester C. Houtz
                                                    Alex J. Harris
                                                    BARLIT BECK LLP
                                                    1801 Wewatta Street, Suite 1200
                                                    Denver, CO 80202

                                                    Counsel for Defendant Walgreens Boots Alliance, Inc.

                                                    H. Brook Laskey
                                                    Harvey Fruman
                                                    MCCOY LEAVITT LASKEY LLC
                                                    317 Commercial St. NE, Suite 200
                                                    Albuquerque, NM 87102

                                                    Counsel for Defendant Walmart Inc.


The remaining parties are being served electronically.




Dated: November 26, 2019
                                             /s/ John B. Pound
                                             John B. Pound
                                             Attorney for Defendants Endo Health Solutions Inc.
                                             and Endo Pharmaceuticals Inc.




                                               30
